Citation Nr: 0534357	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  99-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Restoration of special monthly compensation under 38 U.S.C.A. 
§ 1114(s) (West 2002).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs VA) Regional Office in Roanoke, Virginia 
(RO), which terminated the veteran's entitlement to special 
monthly compensation at the housebound rate, effective 
September 1, 2000.  

In October 2001, the veteran appeared at the RO and offered 
testimony in support of his claim at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington DC.

This case was previously before the Board and, in April 2002 
and April 2004, it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.



FINDINGS OF FACT

1.  The veteran is service connected for herniated nucleus 
pulposus, L5-S1 with left side radiculitis, rated 60 percent 
disabling; major depression, rated 50 percent disabling; 
Maxillary sinusitis with chronic allergic rhinosinusitis, 
rated 30 percent disabling; pneumothorax, right side, with 
bronchitis, rated 10 percent disabling; hypertension, rated 
10 percent disabling; and a left ankle disorder, a history of 
duodenal ulcer, a history of hepatitis B, left carpal tunnel 
syndrome, and right carpal tunnel syndrome, each rated as 
noncompensably disabling.

2.  A total disability rating based on individual 
unemployability has been in effect since July 1997.

3.  The veteran does not have a single service-connected 
disability rated or ratable as total (100 percent disabling) 
and additional service-connected disability, or combination 
of disabilities, independently ratable at 60 percent or more.






CONCLUSION OF LAW

The criteria for restoration of an award of special monthly 
compensation based on being housebound have not been met. 38 
U.S.C.A. §§ 1114(s), 5107, 7104(c) (West 2002); 38 C.F.R. § 
3.350(i) (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an October 2000 statement 
of the case and supplemental statements of the case dated in 
May 2003, December 2003, and June 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in July 2003 and May 2004, 
the RO specifically informed the veteran of the information 
and evidence needed from him to substantiate his claim, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the VCAA letters noted above were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

In a rating decision dated in July 1998, the RO found that 
the veteran's service-connected low back disorder was to be 
rated as 60 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, and that in addition the veteran's 
service-connected disabilities warranted a total rating based 
on individual unemployability under the provisions of 38 
C.F.R. § 4.16.  Thereafter, by a rating decision dated in 
January 1999, special monthly compensation was granted based 
on meeting the statutory requirements for payment of 
housebound benefits. 38 U.S.C.A. § 1114(s) (West 1991).  In 
granting entitlement to the housbound rate, the RO determined 
that the veteran was totally disabled based on 
unemployability as the sole result of his service-connected 
low back disability, and that the unemployability rating thus 
represented a single service-connected disability rated as 
total, which, in conjunction with additional service 
connected disabilities independently ratable as 60 percent or 
more, warranted entitlement to special monthly compensation 
under section 1114(s).  A housebound rating is warranted when 
a veteran has a service-connected disability rated as total, 
and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more; or 
(2) by reason of such veteran's service-connected disability 
or disabilities is permanently housebound.  38 U.S.C.A. 
§ 1114(s) (West 2002).  

However, by rating actions dated in May and July 2000, the RO 
effected an earlier proposed termination of special monthly 
compensation at the housebound rate, pursuant to 38 C.F.R. § 
3.105(e), effective September 1, 2000, based on a VA 
examination dated in January 2000. The examiner on the VA 
spinal examination in January 2000 opined that the veteran 
would not be able to work in his previous occupation, but 
would need employment that excluded prolonged standing and 
sitting, or bending and twisting. It was noted that the 
veteran should not lift any object greater than 10 pounds. 
Based on this examination, the RO concluded that the veteran 
could be employed in some type of work that accommodated 
these limitations and, therefore, that he was not 
unemployable due solely to his service-connected low back 
disorder. Instead, the RO concluded that the veteran was 
unemployable due to the combination of his service-connected 
back and psychiatric disabilities, leaving the remaining, 
separate service-connected disabilities rated at less than 60 
percent. Accordingly, the RO found that entitlement to 
special monthly compensation under the statutory provisions 
of 38 U.S.C.A. § 1114(s) was no longer warranted.

At the videoconference held in October 2001, the veteran 
stated that manifestations of his service-connected back 
disorder had increased in severity, and he further contended 
that he was unable to work due solely to his back disorder. 
Additionally, at this hearing, the veteran submitted a 
Vocational Evaluation Report from a private practitioner 
dated in October 2001. The evaluator concluded that the 
veteran was disabled and incapable of substantial employment 
solely due to his service-connected low back disorder.

As there was conflicting evidence of record as to the impact 
the veteran's service-connected back disorder had on his 
ability to secure or follow a substantially gainful 
occupation, and given the theory upon which the housebound 
rating had originally been based, further development of this 
issue was in order.  The Board, thus, remanded the case to 
the RO in April 2002 and April 2004 for further development, 
to include, on the later occasion, further examination of the 
veteran's service-connected back disorder in light of revised 
rating criteria.  A VA examination of the veteran's spine 
scheduled by the RO was thereafter cancelled by the veteran 
on the basis that he did not wish to have any more 
examinations.  Following further review, by reasoning set 
forth in a May 2003 Supplemental Statement of the Case, the 
RO conceded that the finding of total disability due to 
unemployability was based solely on the veteran's service-
connected low back disability.  

Analysis

The controlling regulatory provision provides that special 
monthly compensation provided by 38 U.S.C.A. § 1114(s) is 
payable where the veteran has a single service-connected 
disability rated as 100 percent disabling, and (1) has 
additional service- connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service- connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime. 38 C.F.R. § 3.350(i) 
(2005).  

Here the veteran is service connected for herniated nucleus 
pulposus, L5-S1 with left sided radiculitis, rated 60 percent 
disabling; major depression, rated 50 percent disabling; 
Maxillary sinusitis with chronic allergic rhinosinusitis, 
rated 30 percent disabling; pneumothorax, right side, with 
bronchitis, rated 10 percent disabling; hypertension, rated 
10 percent disabling; and a left ankle disorder, a history of 
duodenal ulcer, a history of hepatitis B, left carpal tunnel 
syndrome, and right carpal tunnel syndrome, each rated as 
noncompensably disabling.  The disabilities are rated in 
combination as 90 percent disabling on a schedular basis, and 
a total rating, on the basis of individual unemployability 
due to service-connected disabilities, has been in effect 
since July 1997.  

The Board notes that the RO originally established 
entitlement to a housebound rating on the theory that the 
veteran's total, unemployability rating qualified as a 
"single service connected disability rated as 100 percent 
disabling," because it was determined that this rating was 
based solely on his service-connected back disability, 
without regard to his other service-connected disabilities 
which were independently ratable at 60 percent or more.  That 
rating was subsequently reduced when it was determined that 
an additional service-connected disability, a psychiatric 
disability, also contributed to the veteran's unemployability 
status, with the resultant finding that the veteran no longer 
had a single service-connected disability rated as 100 
percent with additional service-connected disabilities 
independently ratable at 60 percent or more.  That reduction 
was properly proposed and effectuated pursuant to 38 C.F.R. 
§ 3.105(e).  The recent record suggests that the low back 
disability may in fact be the primary factor in the veteran's 
employability, although there is also evidence to suggest 
otherwise, as discussed in the Supplemental Statement of the 
Case issued in May 2003.  

A total rating based on individual unemployability, as 
authorized by 38 C.F.R. § 4.16(a), takes into account all of 
a veteran's service-connected disabilities, and the General 
Counsel of the VA has reasoned that the regulatory history 
does not suggest that the regulation intended for the 
assignment of a total rating based on the inability to secure 
or follow a substantially gainful occupation for specific 
disabilities.  VAOPGCPREC 6-99.  In other words, it appears 
that the underlying theory for the RO's original grant of a 
housebound rating, that of characterizing the total, 
unemployability rating as being solely due to the service-
connected back disability and thus a "single service-
connected disability rated as 100 percent," was flawed, in 
light of the General Counsel's reasoning that unemployability 
ratings take into account all of a veteran's service-
connected disabilities, not just a specific disability.  
Based on this reasoning, the General Counsel determined that 
38 U.S.C.A. § 1114(s) may not be read as authorizing a higher 
rate of compensation where a veteran has a total disability 
rating under 38 C.F.R. § 4.16(a) and a schedular rating of 60 
percent or more.  Precendential opinions of the VA General 
Counsel are binding upon the Board.  38 U.S.C.A. § 7104(c).  

Thus, while the veteran benefited from the housebound rate of 
special monthly compensation authorized by 38 U.S.C.A. 
§ 1114(s) for a period of three years, that rating was 
properly reduced by the RO under 38 C.F.R. § 3.105(e), and 
restoration of the housbound rate is not warranted.  The 
veteran does not have a single service-connected disability 
rated as 100 percent disabling.  Consequently, he is not 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(s).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b). In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.

 
ORDER

Restoration of special monthly compensation under 38 U.S.C.A. 
§ 1114(s) (West 2002) is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


